DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 05/27/2022. Claims 1, 3-6, 8, 10-13, 15, and 17-20 have been amended. No claims have been cancelled nor newly added. Accordingly, claims 1, 3-8, 10-13, 15, and 17-20 are pending.

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022 have been considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 9-12 filed 05/27/2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 of claims 1, 3-6, 8, 10-13, 15, and 17-20  has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Simon Booth (Reg# 58582) on 08/25/2022.

The application has been amended as follows: 

Claim 1: A method comprising:
receiving, as an autonomous vehicle navigates a route, data indicating an inconsistency between pre-mapped data describing a location on a map, and current data describing a feature of the location, wherein the current data is captured by at least one sensor of the autonomous vehicle;
clustering the current data together based on associated intensity of the feature and a threshold spatial closeness of pixels within the feature, wherein the clustering describes the feature; 
determining a structure of the feature based on an analysis of horizontal cross-sections in the current data, wherein the structure of the [[new]] feature includes lane information of a road;
determining that a semantic label associated with the structure of the feature does not correspond to semantic labels associated with the feature in the pre-mapped data; and
updating the semantic labels of the pre-mapped data based on the feature described by the clustered current data to generate modified pre-mapped data.

Claim 3: The method of claim 1, the method further comprising:
classifying a type of the feature in accordance with [[an]] the analysis of [[a]] the structure of the clustered current data; and
combining the modified pre-mapped data with revised semantic labels, the revised semantic labels having been generated based on the type of the feature.

Claim 5:  The method of claim 4, wherein the connected pixels are clustered based on a determination that the shape of the feature is within a same direction as [[a]] the road.

Claim 8: A computing system comprising: 
at least one non-transitory computer readable medium comprising instructions stored thereon, wherein the instructions are effective to cause the computing system to: 
receive, as an autonomous vehicle navigates a route, data indicating an inconsistency between pre-mapped data describing a location on a map, and current data describing a feature of the location, wherein the current data is captured by at least one sensor of the autonomous vehicle;
cluster the current data together based on associated intensity of the feature and a threshold spatial closeness of pixels within the feature, wherein the clustering describes the feature; 
determine a structure of the feature based on an analysis of horizontal cross-sections in the current data, wherein the structure of the [[new]] feature includes lane information of a road;
determine that a semantic label associated with the structure of the feature does not correspond to semantic labels associated with the feature in the pre-mapped data; and
update the semantic labels of the pre-mapped data based on the feature described by the clustered current data to generate modified pre-mapped data.

Claim 10: The computing system of claim 8, wherein the instructions are effective to cause the computing system to further:
classify a type of the feature in accordance with [[an]] the analysis of [[a]] the structure of the clustered current data; and
revise the map by combining the modified pre-mapped data with revised semantic labels, the revised semantic labels having been generated based on the type of the feature.

Claim 12: The computing system of claim 11, wherein the connected pixels are clustered based on a determination that the shape of the feature is within a same direction as [[a]] the road.

Claim 15: At least one non-transitory computer readable medium comprising instructions stored thereon, wherein the instructions are effective to cause an autonomous vehicle to: 
receive, as [[an]] the autonomous vehicle navigates a route, data indicating an inconsistency between pre-mapped data describing a location on a map, and current data describing a feature of the location, wherein the current data is captured by at least one sensor of the autonomous vehicle;
cluster the current data together based on associated intensity of the feature and a threshold spatial closeness of pixels within the feature, wherein the clustering describes the feature; 
determine a structure of the feature based on an analysis of horizontal cross-sections in the current data, wherein the structure of the [[new]] feature includes lane information of a road;
determine that a semantic label associated with the structure of the feature does not correspond to semantic labels associated with the feature in the pre-mapped data; and
update the semantic labels of the pre-mapped data based on the feature described by the clustered current data to generate modified pre-mapped data.

Claim 17: The at least one non-transitory computer readable medium of claim 15, wherein the instructions are effective to cause the autonomous vehicle to:
classify a type of the feature in accordance with [[an]] the analysis of [[a]] the structure of the clustered current data; and
revise the map by combining the modified pre-mapped data with revised semantic labels, the revised semantic labels having been generated based on the type of the feature.

Claim 19: The at least one non-transitory computer readable medium of claim 18, wherein the connected pixels are clustered based on a determination that the shape of the feature is within a same direction as [[a]] the road.

Allowable Subject Matter
Claims 1, 3-6, 8, 10-13, 15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The limitation of independent claims 1, 8, and 15: A method comprising: receiving, as an autonomous vehicle navigates a route, data indicating an inconsistency between pre-mapped data describing a location on a map, and current data describing a new feature of the location, wherein the current data is captured by at least one sensor of the autonomous vehicle; clustering the current data together based on associated intensity of the new feature and a threshold spatial closeness of pixels within the new feature, wherein the clustering describes the new feature; determining a structure of the feature based on an analysis of horizontal cross-sections in the current data, wherein the structure of the new feature includes lane information of a road; determining that a semantic label associated with the structure of the feature does not correspond to semantic labels associated with the feature in the pre-mapped data; and updating the semantic labels of the pre-mapped data based on the new feature described by the clustered current data to generate modified pre-mapped data. (The primary reference Yang US20180188038A1 discloses the limitation “a method comprising: receiving, as an autonomous vehicle navigates a route, data indicating an inconsistency between pre-mapped data describing a location on a map, and current data describing a new feature of the location, and wherein the current data is captured by at least one sensor of the autonomous vehicle” while the secondary reference  NGUYEN ET AL. US20160180177A1 teaches “clustering the current data together based on associated intensity of the new feature and a threshold spatial closeness of pixels within the new feature, wherein the clustering describes the new feature”. The reference Wheeler et al. US20180188037A1 further teaches “updating raw data of the pre-mapped data based on the new feature described by the current data to generate modified pre-mapped data”, but does not attempt to teach “updating semantic labels of the pre-mapped data based on the new feature described by the current data to generate modified pre-mapped data.” Furthermore, in combination with the other elements in the claim, none of the prior art on record discloses the added limitation “determining a structure of the feature based on an analysis of horizontal cross-sections in the current data, wherein the structure of the new feature includes lane information of a road; determining that a semantic label associated with the structure of the feature does not correspond to semantic labels associated with the feature in the pre-mapped data”. This limitation and in combination with the other elements in the claims is not anticipated nor made obvious by the prior art on record.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669